UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7742


WILL CATER, JR.,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00502-RAJ-JEB)


Submitted:    December 16, 2008             Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Will Cater, Jr., Appellant Pro Se. Donald Eldridge Jeffrey, III,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Will Cater, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2000) petition as untimely and

procedurally      barred.     The    order       is    not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28     U.S.C.      § 2253(c)(2)         (2000).      A

prisoner     satisfies       this        standard        by     demonstrating         that

reasonable     jurists      would       find    that     any     assessment      of     the

constitutional     claims     by    the     district      court        is   debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Cater has

not made the requisite showing.                   Accordingly, we deny Cater’s

motion for a certificate of appealability, deny leave to proceed

in forma pauperis, and dismiss the appeal.                         We dispense with

oral   argument     because       the     facts    and    legal        contentions      are

adequately    presented      in     the    materials          before    the   court     and

argument would not aid the decisional process.

                                                                               DISMISSED

                                            2